DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.

Claim Status
Claims 2-8, 13-15, 19-20, and 25-37 are pending.
Claims 1, 9-12, 16-18, and 21-24 are cancelled.
Claims 13-15 and 19-20 are withdrawn as being directed to a non-elected invention, the election having been made on 12/9/2019.
Claims 2-8 and 25-37 have been examined.

Priority
This application is a DIV of 14/818662 filed on 08/05/2015 (Now PAT 10258717),
14/818662 has PRO of 62033599 filed on 08/05/2014.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Withdrawn Rejection
The rejection of claims 27 and 35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because the amendment to the claims overcomes the rejection.
The rejection of claim 34 under 35 U.S.C. 103 as being unpatentable over Hamzeh et al. in view of Watthanaphanit et al. and Sell et al. is withdrawn because the combined references do not teach the ratio of each ingredient as claimed.
The rejection of claims 2-7, 24, 26-27, and 29-32 under 35 U.S.C. 103 as being unpatentable over Roreger et al. in view of Morganti et al. is withdrawn because Roreger et al. teach a hydrogel instead of a membrane.
The rejection of claims 2-5, 7-8, 24, 26, and 29-33 under 35 U.S.C. 103 as being unpatentable over Teng et al. in view of Epperley is withdrawn because neither Teng et al. nor Epperley teaches the membrane able to promote soft tissue healing.
The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Teng et al. in view of Epperley and Kong is withdrawn because none of the references teaches the membrane able to promote soft tissue healing.
The rejection of claims 25, 28, and 34 under 35 U.S.C. 103 as being unpatentable over Teng et al. in view of Epperley and Sell et al. is withdrawn because Teng et al. in view of Epperley did not teach the membrane able to promote soft tissue healing.
The rejection of claims 27 and 35 under 35 U.S.C. 103 as being unpatentable over Teng et al. in view of Epperley in view of Sell et al. and in view of Morganti et al. is withdrawn because Teng et al. in view of Epperley did not teach the membrane able to promote soft tissue healing.

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 2-3, 25, 28-29, 32, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hamzeh et al. (GB 2474851 A; previously cited 1/21/2020) in view of Watthanaphanit et al. (Journal of Applied Polymer Science. 2008; Vol. 110: 890–899, previously cited 8/24/2020) and evidenced by Miraftab et al. (GB 2484319).
Claim 2 is drawn to a membrane comprising:
a) a biodegradable polymer;
b) a honey; and
c) a crystalline filler,
wherein the membrane is provided in solid form and promotes soft tissue healing when contacted with damaged or diseased soft tissue. The limitation “promotes soft tissue healing when contacted with damaged or diseased soft tissue” is an intended use. If the prior art structure is capable of performing the intended use, then it meets the claim. 
Hamzeh et al. show a solid form of wound dressing comprising anti-microbial honey

    PNG
    media_image1.png
    220
    483
    media_image1.png
    Greyscale
encapsulated within biocompatible and biodegradable fibre, and the fibre's production
(Title) reading on honey (b). Hamzeh et al. teach fibre 4 of figure 1 comprising chitosan, pectin, silk, polylactic acid or calcium alginate, reading on a biodegradable polymer (a). Hamzeh et al. teach a plurality of the fibres can be woven, knitted or nonwoven, and used to make a wound dressing material in large sheets to be cut to the required size (p12, line 15-21), reading on a solid membrane.
Hamzeh et al. do not explicitly teach the wound dressing fiber membrane further comprising a crystalline filler.
Similarly, Watthanaphanit et al. teach “Fabrication, Structure, and Properties of Chitin Whisker-Reinforced Alginate Nanocomposite Fibers” (Abstract). Watthanaphanit et al. teach beneficial incorporation of chitin whiskers as reinforcing nanofillers in a polymer matrix to improve tensile strength of a new class of materials, i.e., nanocomposites (p890, col 2, last para). Watthanaphanit et al. teach chitin whiskers as reinforcing nanofillers has been due to their high aspect ratio and highly crystalline nature (p890, col 1, Introduction) for wound dressing application (p897, col 1, Biodegradation studies). Because both references teach the use of biodegradable materials for wound dressing application, one of ordinary skill in the art would have been taught and/or motivated to add chitin whiskers as reinforcing nanofillers to Hamzeh’s biodegradable fiber (e.g., calcium alginate) to produce improved wound dressing membrane, reading on the limitation of a crystalline filler (c) in claims 2-3. Miraftab et al. is recited to show a wound dressing membrane comprising honey and a biocompatible polymer is capable for wound healing a soft tissue of skin (p3, line 3-9).
With respect to claim 25, Hamzeh et al. teach the antibacterial activity of honey is diluted from 25% to 5% (p3, line 10) and a biodegradable polymer of sodium alginate is 1-5% (p9, line 15-16), reading on honey : biodegradable polymer at a weight ratio from 25:1 (25%:1%) to 1:1 (5%:5%). Watthanaphanit et al. teach chitin whiskers to alginate in the range of 0.05-2.00% (p892, col 1, Preparation of alginate and chitin whisker-reinforced alginate fibers), reading on biodegradable polymer:honey:filler at 100%:(100~2500)%:(0.05~2)% in claim 25. MPEP 2144.05 (I) states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
With respect to claim 28, Hamzeh et al. teach anti-microbial honey (e.g., Manuka honey) with Unique Manuka Factor (UMF) 10 or higher (p3, line 13-17).
With respect to claim 29, Hamzeh et al. teach the biodegradable polymer comprises a protein (p8, line 14-22; claim 7), reading on the limitation of a protein.
With respect to claims 32 and 36, Hamzeh et al. teach the biodegradable polymer comprising polylactic acid (p8, line 22; claim 8).
One of ordinary skill in the art before the effective filing date would have been motivated to combine Hamzeh’s wound dressing composition with Watthanaphanit’s chitin whisker because Watthanaphanit et al. teach beneficial incorporation of chitin whiskers as reinforcing nanofillers in a polymer matrix to improve tensile strength of a new class of materials, i.e., nanocomposites (p890, col 2, last para) The combination would have reasonable expectation of success because both references teach alginate fibre fabrication. 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.
Applicant’s Arguments
Hamzeh et al. does not teach a crystalline filler (p9, para 1).
A combination of Watthanaphanit et al. with Hamzeh et al. falls well-short of the "articulated reasoning with some rational underpinning to support the legal conclusion of obviousness" required by KSR and its progeny (p9, para 1).
No reason that the skilled artisan would have included the chitin whiskers of Watthanaphanit et al. with the wound dressing of Hamzeh (p9, para 1).
Impermissible hindsight based on Applicants' claims and disclosure (p9, para 1).

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s arguments (i) and (ii) are not persuasive because the argument is based on a single reference of Hamzeh et al. alone; whereas, the rejection is based on Hamzeh et al. in view of Watthanaphanit et al. and evidenced by Miraftab et al. (GB 2484319). In particular, Watthanaphanit et al. teach the beneficial use of chitin whiskers as reinforcing nanofillers in combination of a biodegradable fiber to produce improved wound dressing membrane (p890, col 2, last para). 
Applicant’s argument (iii) is not persuasive because Watthanaphanit et al. teach beneficial incorporation of chitin whiskers as reinforcing nanofillers in a polymer matrix to improve tensile strength of a new class of materials, i.e., nanocomposites (p890, col 2, last para). Watthanaphanit et al. further teach chitin whiskers as reinforcing nanofillers has been due to their high aspect ratio and highly crystalline nature (p890, col 1, Introduction) for wound dressing application (p897, col 1, Biodegradation studies).
In response to applicant's argument (iv) that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the present case, Watthanaphanit et al. teach beneficial incorporation of chitin whiskers as reinforcing nanofillers in a polymer matrix to improve tensile strength of a new class of materials, i.e., nanocomposites (p890, col 2, last para) for wound dressing application (p897, col 1, Biodegradation studies), not relying upon applicant’s disclosure as argued by applicant. 
For at least the reasons above, the arguments are not persuasive.

2. 	Claims 4-6, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hamzeh et al. in view of Watthanaphanit et al. and evidenced by Miraftab et al. as applied to claims 2-3, 25, 28-29, 32, 36 and further in view of Adkins (Home Healthcare Nurse. May 2013, vol 31, No 5: 259-267, previously cited 8/24/2020).
Claim 4 is drawn to the membrane comprising at least two layers of the membrane.
Hamzeh et al. in view of Watthanaphanit et al. and evidenced by Miraftab et al. teach a wound dressing sheet/membrane comprising biodegradable polymer (e.g., alginate or protein) as applied to claims 2-3, 25, 28-29, 32, and 36 above.
Hamzeh et al. in view of Watthanaphanit et al. and evidenced by Miraftab et al. do not explicitly teach the membrane comprising at least two layers.
Similarly, Adkins teaches “Wound care dressings and choices for care of wounds in the home” (Title). Adkins teaches tips for using alginate wound dressings in the forms of sheets, ropes, and ribbons and the use of multiple layers if exudate is heavy (p261, col 1, tips for using alginate wound dressings). Adkins further teaches honey dressing are used as contact layers for dressings that are painful to change and traumatic to the tissue of the wound bed (p262, col 1, Leptospermum Honey; p263, col 2, Contact Layer Wound Dressings). Because both Hamzeh et al. and Adkins teach a wound dressing membrane comprising honey, one or ordinary skill in the art would have been suggested and/or motivated to use multiple layers of membrane for wound dressings, reading on the limitations of claims 4-6.
With respect to claim 30, Adkins teaches collagen helps the wound heal by stimulating the collagen fibers, for new tissue and blood vessel growth and suggests a combination dressing comprising collagen and alginate (p262, col 2, last para), reading on biodegradable polymer further comprises gelatin or collagen.
With respect to claim 33, Adkins teaches the use of silver in antimicrobial dressing against an extensive range of aerobic, anaerobic, gram-negative, and gram-positive bacteria, yeast, fungi, and viruses. The different forms of silver are supplied as alginates, foams, gauzes, hydrocolloids, contact layers, combinations with hydrogels, creams, powders, and collagens (p262, col 1, Silver Antimicrobial Dressing), reading on one additional antibiotic of silver.
One of ordinary skill in the art before the effective filing date to would have been motivated to combine the teachings (Hamzeh et al. in view of Watthanaphanit et al. and evidenced by Miraftab et al.) with Adkins’s teaching of multi-layered wound dressings because Adkins teaches the advantageous use of multiple layers of honey-containing wound dressing if exudate is heavy (p261, col 1, tips for using alginate wound dressings). The combination would have reasonable expectation of success because the references teach wound dressing comprising biodegradable polymers (e.g., alginate) and medical grade honey.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. See response to arguments above.

3.	Claims 26, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hamzeh et al. in view of Watthanaphanit et al. evidenced by Miraftab et al. as applied to claims 2-3, 25, 28-29, 32, 36 and further in view of Boateng et al. (JOURNAL OF PHARMACEUTICAL SCIENCES, 2008; VOL. 97, NO. 8: 2892-2923, previously cited 8/24/2020).
Claim 26 is drawn to the membrane subject to lyophilization.
Hamzeh et al. in view of Watthanaphanit et al. teach a wound dressing sheet/membrane comprising biodegradable polymer (e.g., alginate or protein) as applied to claims 2-3, 25, 28-29, 32, and 36 above.
Hamzeh et al. in view of Watthanaphanit et al. do not explicitly teach to a wound dressing sheet/membrane subject to lyophilization.
Boateng et al. teach “Wound Healing Dressings and Drug Delivery Systems” (Title). Boateng et al. teach Alginate dressings occur either in the form of freeze-dried (a synonym of lyophilization) porous sheets (reading on membrane) or foams or as flexible fibres (p2901, col 1, alginate dressings), reading on lyophilization in claim 26.

    PNG
    media_image2.png
    235
    403
    media_image2.png
    Greyscale
With respect to claim 31, Boateng et al. teach calcium ions which help to form a crosslinked polymeric gel sheet that degrades slowly (p2901, col 2, para 2), reading on subjected to a crosslinking process. Boateng et al. further show a gel sheet in a solid form as follows (p2902, col 1, Fig 3). 
With respect to claim 33, Boateng et al. teach biological polymers as tissue engineered scaffolds and skin grafts for delivering a pharmacological agents such as antibiotics, vitamins, minerals, growth factors and other wound healing accelerators (Abstract). Boateng et al. teach some of the reported novel antimicrobial wound healing dressings reported include, freeze-dried fibrin discs for the delivery of tetracycline and lactic acid based system for the delivery of ofloxacin (p2906, col 1, para 2), reading on at least one additional antibiotic.
One of ordinary skill in the art before the effective filing date would have been motivated to combine the teachings (Hamzeh et al. in view of Watthanaphanit et al.) with Boateng’s teaching of cross-linking because Boateng et al. teach the use of calcium ions to form crosslinks with the alginic acid polymer makes calcium alginate dressings ideal materials as scaffolds for tissue engineering (p2901, para 2). The combination would have reasonable expectation of success because the references teach wound dressing comprising a biodegradable polymer (e.g., alginic acid). 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. See response to arguments above.

4.	Claims 7-8 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hamzeh et al. in view of Watthanaphanit et al., evidenced by Miraftab et al. and Adkins as applied to claims 2-6, 25, 28-30, 32-33, 36 and further in view of Mirzaei et al. (US 2013/0150763 A1, previously cited 8/24/2020).
Claim 7 is drawn to the membrane are cross-linked.
Hamzeh et al. in view of Watthanaphanit et al., evidenced by Miraftab et al. and Adkins teach multi-layered wound dressing as applied to claims 2-6, 25, 28-30, 32-33, and 36 above.
Hamzeh et al. in view of Watthanaphanit et al., evidenced by Miraftab et al. and Adkins do not explicitly the membrane are cross-linked.
Similarly, Mirzaei et al. teach multi-layered wound dressing (Abstract; Fig 1) comprising biocompatible polymer (e.g., poly(lactic acid) [0031-0032]). Mirzaei et al. teach the advantageous use of a cross-linking agent of glutaraldehyde or genipin for cross-linking the polymer matrix of a wound dressing to maintain structural integrity of a biodegradable polymer [0014] and for control release of a therapeutic agent [0018, 0080]. Because the references teach multi-layered wound dressing, one of ordinary skill in the art would have been suggested and/or motivated to use glutaraldehyde or genipin for cross-linking the polymer matrix of a wound dressing as taught by Hamzeh et al. in view of Watthanaphanit et al. and Adkins for control release of a therapeutic agent, reading on claims 7-8 and 31.
One of ordinary skill in the art before the effective filing date would have been motivated to combine the teachings (Hamzeh et al. in view of Watthanaphanit et al. and Adkins) with Mirzaei’s teachings of cross-linking multi-layered wound dressing because Mirzaei et al. teach the advantageous use of a cross-linking agent of glutaraldehyde or genipin for cross-linking the polymer matrix to maintain structural integrity of a biodegradable polymer [0014] and for control release of a therapeutic agent [0018, 0080]. The combination would have reasonable expectation of success because the references teach multi-layered wound dressing.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. See response to arguments above.

New Ground of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hamzeh et al. in view of Watthanaphanit et al. as applied to claims 2-3, 25, 28-29, 32, 36, and further in view of Miraftab et al. (GB 2484319) and Morganti et al. (J. Appl. Cosmetol. 2006 (July/September); 24: 105-114, previously cited 8/24/2020).
Claim 27 is drawn to the membrane formed by subjecting electrospun mats, electrospun membranes, or a sponge to compression.
Hamzeh et al. in view of Watthanaphanit et al. teach a biodegradable fibres for wound dressing membrane/sheet comprising a) a biodegradable polymer; b) a honey; and c) a crystalline filler of chitin whisker as applied to claims 2-3, 25, 28-29, 32, and 36 above.
Hamzeh et al. in view of Watthanaphanit et al. do not explicitly teach the membrane formed by subjecting electrospun mats, electrospun membranes, or a sponge to compression.
Similarly, Miraftab et al. teach the use of electrospun fibres to produce would dressing membrane comprising honey (Abstract and Fig 1). Miraftab et al. teach electrospinning is the cheapest and most simple method for providing nanomaterials. Miraftab et al. teach 
    PNG
    media_image3.png
    651
    896
    media_image3.png
    Greyscale
electrospinning was developed from electrostatic spraying and now represents an attractive approach for polymer biomaterials processing, with the opportunity for control over morphology, porosity and composition using simple equipment (p1, para 2). Miraftab et al. further teach honey stimulates the growth of epithelial cells that form the new skin cover over a healed wound, reading on promoting soft tissue healing when contacted with damaged or diseased soft tissue. Because all of the references teach wound dressing comprising biodegradable fibres, one of ordinary skill in the art would have been taught and/or motivated to electrospinning as the cheapest and most simple method for generating nanofibers to produce wound dressing membranes/sheets. 
Hamzeh et al. in view of Watthanaphanit et al. and Miraftab et al. do not explicitly teach compression of electrospun membranes.
Similarly, Morganti et al. teach multifunctional use of innovative chitin nanofibrils for skin care (Title). Morganti et al. teach chitin crystallites otherwise called whiskers i.e. highly crystalline chitin nanofibrils (p106, col 2, para 2). Morganti et al. teach wound dressings used for scar-less healing (p111, col 2, wound dressings for scar-less healing). Morganti et al. teach the composite of chitin was freeze-dried and hot-pressed at 20 MPa for 10 min at 140ºC to make a desired thickness for a wound dressing membrane (p108, col 2, Composites with soy protein isolates), reading on the limitation of the membrane subject to compression. Because all the references teach the use of wound dressing membranes for skin wound healing, one of ordinary skill in the art would have been taught and/or motivated to use compression to make wound dressing membranes at a desired thickness, reading on claim 27.
One of ordinary skill in the art before the effective date would have been taught and/or motivated to combine the teachings (Hamzeh et al. in view of Watthanaphanit et al.) withMiraftab’s teachings of electrospun fibres because Miraftab et al. teach electrospinning is the cheapest and most simple method for providing nanomaterials for producing wound dressing membrane/sheet with the opportunity for control over morphology, porosity and composition using simple equipment (p1, para 2). The combination would have reasonable expectation of success because the references teach biodegradable wound dressing membrane/sheet.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

2.	Claims 30, 34-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hamzeh et al. in view of Watthanaphanit et al. in view of Miraftab et al. (GB 2484319) and in view of Morganti et al. as applied to claims 2-3, 25, 27-29, 32, 36, and further in view of Wang et al. (Carbohydrate Polymers 88 (2012) 75–83).
Hamzeh et al. in view of Watthanaphanit et al. in view of Miraftab et al. (GB 2484319) and in view of Morganti et al. teach a wound dressing sheet/membrane comprising a biodegradable polymer (e.g., chitosan taught in Hamzeh’s abstract ), a honey, and a crystalline filler made by electronspun and compression as applied to claims 2-3, 25, 27-29, 32, and 36 described above.
Hamzeh et al. in view of Watthanaphanit et al. in view of Miraftab et al. (GB 2484319) and in view of Morganti et al. do not teach a wound dressing sheet/membrane further comprising a biodegradable polymer of gelatin or collagen.
Similarly, Wang et al. teach chitosan, honey, and gelatin as burn wound dressings (Title). Wang et al. teach wound dressings can be in the form of hydrogel, fiber, membrane, scaffold, and sponge (p75, col 2, para 1). Wang et al. teach gelatin, a partial degraded collagen, has always been used together with chitosan because gelatin is of advantage to absorb excess exudates due to its excellent ability to absorb water more than 5–10 times as weight as itself (p76, col 1, para 2). Thus, one of ordinary skill in the art would have been taught and/or motivated to further add gelatin to make a wound dressing with the advantage to absorb excess exudates, reading on the limitation of claim 30.
With respect to claim 34, Hamzeh et al. teach the antibacterial activity of honey is diluted from 25% to 5% (p3, line 10) and a biodegradable polymer is 1-5% (p9, line 15-16), reading on honey : biodegradable polymer at a weight ratio from 25:1 (25%:1%) to 1:1 (5%:5%). Watthanaphanit et al. teach chitin whiskers to a biodegradable polymer in the range of 0.05-2.00% (p892, col 1, Preparation of alginate and chitin whisker-reinforced alginate fibers). Wang et al. show the ratio of honey can be optimized between 0 (HS-4) to 100% (HS) compared to 100% of gelatin shown as follows (p76, Table 1), reading on the limitation of gelatin:honey: crystalline filler = 100%:0~100%: 0.05~2% in claim 34.

    PNG
    media_image4.png
    116
    634
    media_image4.png
    Greyscale

MPEP 2144.05 (I) states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
With respect to claim 35, Miraftab et al. teach electrospinning is the cheapest and most simple method for providing nanomaterials. Miraftab et al. teach 
    PNG
    media_image3.png
    651
    896
    media_image3.png
    Greyscale
electrospinning was developed from electrostatic spraying and now represents an attractive approach for polymer biomaterials processing, with the opportunity for control over morphology, porosity and composition using simple equipment (p1, para 2). Morganti et al. teach wound dressings used for scar-less healing (p111, col 2, wound dressings for scar-less healing). Morganti et al. teach the composite of chitin was freeze-dried and hot-pressed at 20 MPa for 10 min at 140ºC to make a desired thickness for a wound dressing membrane (p108, col 2, Composites with soy protein isolates), reading on the limitation of the membrane formed by electrospun and compression.
With respect to claim 37, Hamzeh et al. teach the biodegradable polymer further comprising polylactic acid (p8, line 22; claim 8).
One of ordinary skill in the art before the effective date would have been taught and/or motivated to combine the teachings (Hamzeh et al. in view of Watthanaphanit et al. in view of Miraftab et al. and in view of Morganti et al.) with Wang’s gelatin because Wang et al. teach gelatin is of advantage to absorb excess exudates in a wound dressing because of its excellent ability to absorb water more than 5–10 times as weight as itself (p76, col 1, para 2). The combination would have reasonable expectation of success because the references teach the use of biodegradable polymers for wound dressing.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
01-June-2021
/Soren Harward/Primary Examiner, Art Unit 1631